Wright, J.
I. The answer alleges that defendants redeemed the land in controversy, on the 23d of April, *791854, as is shown by a copy of the certificate attached, which is referred to and made a part of said answer. This certificate shows that the redemption was made April 23d, 1855. The replication denies that the defendants redeemed on the day named in the answer or at any other time. Under the issue as thus made, there was no such variance between the certificate offered in evidence (which showed a redemption, April 23d, 1855) and that referred to in the answer, as to justify its exclusion.
II. Defendants paid to the clerk at the time of redemption, certain costs, accrued in this case, in addition to the amount paid to the treasurer, for the taxes and interest thereon. It is claimed that the amount paid to the clerk was not sufficient. The bill of exceptions recites that they paid all that was demanded by the clerk, and there was no proof offered, nor is there anything to show that the amount paid did not cover all the costs then legally made in the case. If they paid what was demanded by the clerk, this was at least prima facie sufficient, and plaintiff could not require more of them until he shows ■ that a greater amount was' then legally owing.
III. The other errors assigned are in substance the same as in the cases of Byington v. Walsh and Same v. Allen, ante, and for the reasons there stated are overruled.
Judgment affirmed.